DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  There is a period instead of a semicolon at the end of line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 14-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 14, and 19 recite “providing a calibratable variable for damping based on the age of the engine.” The only paragraph of the Specification which discusses this “calibratable variable for damping” is paragraph 034, which states “To avoid voltage spikes from corrupting the lowest measured value, the EGU 24 may provide a calibratable variable for damping based on the engine age being newer or older (504). For example, as the engine 20 gets older, the EGU 24 may compare the measured voltage over a longer period (such as an average of about every 30 to 100 reading (506)), instead of every reading when the engine is new (508). A digital and/or analog filter included in, or connected with the EGU 24 can be used to remove unwanted voltage spikes.” However, this passage does not clearly define the “calibratable variable for damping”, and a person having ordinary skill in the art would not have a reasonable understanding of what the “calibratable variable for damping” means in the claimed invention, unless the person having ordinary skill in the art transplanted the following sentence (“For example, as the engine 20 gets older, the EGU 24 may compare…”) in its place in the claim, which would be improper. There is no example of a “calibratable variable” given, and there is no example of what “damping” means in the context of the invention (i.e. what is being damped?). There is merely a method step given as an example for the entire phrase “providing a calibratable variable for damping”. Therefore, the metes and bounds of the claim are unclear to a person having ordinary skill in the art. For continued examination, the limitation is interpreted as being removed from the claims, since it lacks connection to any of the claimed features. 
Claims 6-8, 15-17, and 20 are also rejected by virtue of dependence on claims 5, 14, and 19.
Claims 7 and 16 recite “comprising resetting the hour meter when a throttle position sensor is replaced or when a throttle position is adjusted during maintenance.” However, claims 5 and 14 (upon which claims 7 and 16 depend) recite “monitoring an age of an engine with an hour meter”. It is unclear how the hour meter can monitor the age of the engine if it is reset when the throttle position sensor is replaced or adjusted, since it would no longer be tracking the age of the engine, but instead would be tracking the age of the throttle position sensor or the time since the throttle position sensor was adjusted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakao et al (U.S. Pre-Grant Publication 2003/0083800A1).
Regarding claims 1 and 10, Wakao teaches a method for automatically learning throttle position (Paragraphs 0010-0012), comprising: monitoring a throttle position sensor voltage signal sent by a throttle position sensor (33) to an electronic governor control unit (21; Paragraphs 0025-0026), the throttle position sensor voltage signal representing a position of a throttle (Paragraphs 0034-0035); and saving a lowest measured value of the throttle position sensor voltage signal and assigning the lowest measured value to a zero percent throttle (See "zero point detection value TPV0; Paragraphs 0038-0058 discuss this process in depth; Figure 3).
Regarding claims 2-4 and 11-13, Wakao discloses the invention of claims 1 and 10 as discussed above, and Wakao teaches monitoring the throttle position sensor voltage signal periodically in a continuous fashion, and every calculation loop (Paragraph 0038-0040; Figure 3 [Paragraphs 0050, 0052, and 0058 also describe acquiring a plurality of voltage values (continuously) to average]).
Regarding claims 9 and 18, Wakao discloses the invention of claims 1 and 10 as discussed above, and Wakao teaches removing unwanted voltage spikes (See voltage fluctuation and/or noise) with a digital or analog filter (Paragraphs 0048, 0051, 0052, 0058 [the signal is processed to remove voltage noise or fluctuation, digitally]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 8, 14, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakao et al (U.S. Pre-Grant Publication 2003/0083800A1) in view of Official Notice.
Regarding claims 5 and 14, Wakao discloses the invention of claims 1 and 10 as discussed above, but does not teach monitoring an age of an engine with an hour meter.
The examiner takes Official Notice that it is old and well known in the internal combustion engine art for an engine control method to include monitoring an age of an engine with an hour meter, as this tracks engine run time and is one of the most common ways to monitor engine age, which is necessary for scheduling engine maintenance. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Wakao to include monitoring an age of an engine with an hour meter, since it is old and well known in the internal combustion engine art.
Regarding claims 6 and 15, the modified method of Wakao discloses the invention of claims 5 and 14 as discussed above, and Wakao teaches that as the engine becomes older monitoring the throttle position sensor voltage signal over a longer period than for when the engine was new (This is inherent as the monitoring accumulates with engine age).
Regarding claims 8 and 17, the modified method of Wakao discloses the invention of claims 5 and 14 as discussed above, and does not disclose the step of resetting a throttle position relationship to a determined value available in a calibration layer of the electronic governor control unit, when a system reset is done on the engine. 
However, the step "resetting a throttle position relationship to a determined value available in a calibration layer of the electronic governor control unit" is contingent on the condition "when a system reset is done on the engine", and the courts have held that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met" (MPEP 2111.04 II.). Therefore, the step is not included in the broadest reasonable interpretation of the claim.
Regarding claim 19, Wakao teaches a method for automatically learning throttle position (Paragraphs 0010-0012), comprising: monitoring a throttle position sensor voltage signal sent by a throttle position sensor (33) to an electronic governor control unit (21; Paragraphs 0025-0026), the throttle position sensor voltage signal representing a position of a throttle (Paragraphs 0034-0035); removing unwanted voltage spikes (See voltage fluctuation and/or noise) with a digital or analog filter (Paragraphs 0048, 0051, 0052, 0058 [the signal is processed to remove voltage noise or fluctuation, digitally]); and saving a lowest measured value of the throttle position sensor voltage signal and assigning the lowest measured value to a zero percent throttle (See "zero point detection value TPV0; Paragraphs 0038-0058 discuss this process in depth; Figure 3).
Wakao does not teach monitoring an age of an engine with an hour meter. 
The examiner takes Official Notice that it is old and well known in the internal combustion engine art for an engine control method to include monitoring an age of an engine with an hour meter, as this tracks engine run time and is one of the most common ways to monitor engine age, which is necessary for scheduling engine maintenance. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Wakao to include monitoring an age of an engine with an hour meter, since it is old and well known in the internal combustion engine art.
Regarding claim 20, the modified method of Wakao discloses the invention of claim 19 as discussed above, and Wakao teaches that as the engine becomes older monitoring the throttle position sensor voltage signal over a longer period than for when the engine was new (This is inherent as the monitoring accumulates with engine age).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747